Order, Supreme Court, Bronx County (Barry Sal-man, J.), entered on or about May 17, 1988, unanimously modified, on the law, the facts, and in the exercise of discretion, to increase the pendente lite maintenance award to the sum of $300 per week, retroactive to February 19, 1988, with retroactive payments to be made at the total rate of $100 per week, and otherwise affirmed, without costs.
We have reviewed this record and conclude that the pendente lite maintenance award does not sufficiently take into account the reasonable needs of the wife, and that a modification to the extent indicated is well within the husband’s financial ability. (Hill v Hill, 121 AD2d 270, 271.) Concur—Sullivan, J. P., Carro, Kassal, Wallach and Smith, JJ.